In the Missouri Court of Appeals
             Eastern District
OCTOBER 13, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101129    TERESA MAURER, APP V DEREK MAURER, RES

2.   ED101841 DONALD LEE QUEEN, JR, APP V STATE OF MISSOURI,
     RES

3.   ED102224 MELISSA (AUXIER) MALLE, RES V SAMUEL MALLE, APP

4.   ED102292 STATE OF MISSOURI, RES V MARGARET M. IRVING, APP




CORRECTION(S):

1.   ED102146 DANIEL AUSTIN, APP V STATE OF MISSOURI, RES